21 So.3d 316 (2009)
NATIONAL INTERSTATE INSURANCE COMPANY
v.
Loyette COLLINS, et al.
No. 2009-C-1214.
Supreme Court of Louisiana.
November 6, 2009.
Granted. We find the Uninsured/Underinsured Motorist Bodily Injury Coverage Form in this matter satisfies the six-part test enunciated in Duncan v. U.S.A.A. Ins. Co., 06-363 (La.11/29/06), 950 So.2d 544; see Harper v. Direct General Insurance Company, et al., 08-2874 (La.2/13/09), 2 So.3d 418. While the facts in Harper are distinguishable from this matter in that the named insured was printed on the form, Harper reiterates that in Duncan this Court used the disjunctive "or" with regard to the completion of task "3" stating that "printing the name of the named insured or legal representative" satisfies task "3." Harper, 2 So.3d at 419. As such, because there was no question as to which policy was involved and the legal representative's name was printed on the waiver form, it is valid. The Court of Appeal's ruling is reversed and the judgment of the trial court is reinstated.